Filed 6/26/18 by Clerk of Supreme Court

Corrected Opinion Page Filed 6/26/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 146







In the Matter of the Application for Transfer to Incapacitated Status of Lee Richard Finstad, a Member of the Bar of the State of North Dakota







No. 20130051







TRANSFER TO ACTIVE PRACTICE OF LAW STATUS.	

Per Curiam.

[¶1]	Before the Court is Lee Richard Finstad’s request to be returned to the active status of practicing law in North Dakota. Finstad was admitted to practice law in North Dakota on January 15, 2002.  He was licensed to practice law until February 15, 2013, when he was transferred to incapacity to practice law status.  

[¶2]	On February 14, 2013, Finstad filed an Application for Transfer to Incapacitated Status under N.D.R. Lawyer Discipl. 5.1(C).  Finstad asserted that due to severe and chronic symptoms of Post-Traumatic Stress Disorder, his ability to practice law was adversely affected.  He requested a trustee be appointed under N.D.R. Lawyer Discipl. 6.4.  Disciplinary Counsel responded indicating he was not aware of any other matters that would militate against granting the application.  

[¶3]	On February 15, 2013, we placed Finstad on incapacity to practice law status under N.D.R. Lawyer Discipl. 5.1(C) until further order of the Court.  We also ordered that Disciplinary Counsel promptly apply to the district court for a professional trustee as provided in N.D.R. Lawyer Discipl. 6.4, and ordered that notice must be given of the Court's action to Finstad’s clients under N.D.R. Lawyer Discipl. 6.3.

[¶3]	On April 30, 2018, Finstad filed a petition to be returned to active status.  Finstad stated he complied with all the provisions of our February 15, 2013, order, and he had not practiced law in any jurisdiction since the 2013 order.  Finstad contended he obtained treatment for his severe and chronic symptoms of Post-Traumatic Stress Disorder, which was exacerbated in 2013.  It is his belief he is now able to practice law again at the level he did before his 2013 PTSD exacerbation.  Finstad provided letter from the same psychiatrist who evaluated him in 2013, stating Finstad is now fit to practice law from a medical standpoint. 

[¶4]	On May 29, 2018, Disciplinary Counsel filed a response to the petition indicating that with appropriate safeguards, there appears to be clear and convincing evidence Finstad is no longer disabled and is able to return to the practice of law.    

[¶5]	The Court considered the matter, and 

[¶6]	ORDERED, that Lee Richard Finstad's petition is GRANTED and he is returned to the active practice of law, effective upon him providing proof of completion of 45 hours of continuing legal education obtained not more than 42 months preceding entry of judgment in this matter to the Clerk of the Supreme Court.

[¶7]	Gerald W. VandeWalle, C.J.

Jon J. Jensen

Daniel J. Crothers

Jerod E. Tufte

Lisa Fair McEvers